Citation Nr: 0203371	
Decision Date: 04/12/02    Archive Date: 04/18/02	

DOCKET NO.  00-08 055	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for a bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARINGS ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

R. E. Smith, Counsel


INTRODUCTION

The veteran had active military service from September 1966 
to July 1968.  The veteran also had service with the United 
States Army Reserves from July 1968 to September 1972 and 
from November 1977 to December 1985 with approximately 2-week 
periods of active duty for training in 1978, 1980, 1981, 1982 
and 1983.

This matter came before the Board of Veterans Appeals (Board) 
on appeal from an April 1997 and later rating decision by the 
Department of Veterans Affairs (VA), Philadelphia, 
Pennsylvania, Regional Office (RO), which denied the veteran 
entitlement to service connection for a bilateral hearing 
loss and tinnitus.

In October 2001, the veteran sitting at the RO gave sworn 
testimony at a videoconference hearing before the 
undersigned, sitting in Washington, DC.  A transcript of that 
hearing has been associated with the veteran's claims file.

Subsequent to the October 2001 hearing additional evidence 
pertaining to the veteran's claim has been submitted by the 
veteran directly to the Board.  This evidence has not been 
previously considered by the RO; however, the appellant 
during the October 2001 hearing waived such initial 
consideration.  See 38 C.F.R. § 20.1304(c) (2001).  


FINDINGS OF FACT

1.  All identified relevant evidence necessary for 
disposition of the appeal has been obtained.

2.  Bilateral hearing loss is probably the result of noise 
exposure during active duty for training in 1978.

3.  Tinnitus is the result of sensorineural hearing loss.


CONCLUSIONS OF LAW

1.  Bilateral hearing loss was incurred during active duty 
for training.  38 U.S.C.A. §§ 101(24), 1110, 5103, 5103A, 
5107 (West 1991 & Supp. 2001); 38 C.F.R. §§ 3.303, 3.385 
(2001); 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified 
as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a)).

2.  Tinnitus is proximately due to or the result of a 
service-connected disability.  38 C.F.R. § 3.310(a) (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

The veteran contends that he has bilateral hearing loss and 
tinnitus attributable to acoustic trauma in service stemming 
from his duties with a field artillery unit in Korea and/or 
alternatively due to varied noise exposure while on active 
duty for training with the United States Army Reserve.

The veteran's service medical records include a January 1966 
report of medical examination for service induction, which 
noted that the veteran's hearing was measured as 15/15, 
whispered voice, bilaterally.  An audiometric examination was 
mostly normal, but did show a 25 decibel (db) (converted from 
15 ASA standard) puretone threshold at 3000 Hz (hertz) on the 
left.  Service medical records compiled during service show 
no complaints or findings of hearing loss and/or tinnitus and 
reflect no reference to the veteran's exposure to any 
acoustic trauma.  The veteran was not provided an audiometric 
examination on medical examination for service separation in 
June 1968.  A notation on his June 1968 report of medical 
examination records that the audiometer was broken but also 
records that the veteran had no history of hearing trouble.  
On a contemporaneous report of medical history provided by 
the veteran in June 1968 he specifically denied any past or 
current ear trouble or hearing loss.

The veteran similarly denied any past or present history of 
ear trouble or hearing loss on his November 1977 report of 
medical history in connection with his enlistment in the 
United States Army Reserve.  A clinical evaluation of the 
veteran's ears in November 1977 found no abnormality.  The 
audiometric examination found that for the frequencies 500, 
1000, 2000, 3000, 4000 Hz, puretone thresholds in the 
veteran's right ear were 0, 5, 5, 10, 10 db, respectively.  
Puretone thresholds in the left ear at corresponding 
frequencies were 5, 5, 5, 10, and 10 db.  The examiner found 
that the veteran had no pertinent defects or diagnoses.

Bilateral defective hearing was diagnosed on the veteran's 
December 1979 United States Army Reserve report of medical 
examination.  On that examination a clinical evaluation of 
the veteran's ears found no abnormality.  Audiometric 
examination however revealed that puretone thresholds in the 
veteran's right ear at frequencies of 500, 1000, 2000, 3000, 
4000 Hz were 5, 35, 5, 35, and 50 db, respectively.  Puretone 
thresholds at corresponding frequencies in the left ear were 
10, 10, 10, 40 and 40 db.

A VA outpatient treatment record dated in December 1996 noted 
the veteran was being seen for his initial visit with a 
history of service in the artillery and problems with 
decreased hearing.  Decreased hearing was the diagnostic 
impression and the veteran was scheduled for an audiogram.  A 
VA audiological evaluation in January 1997 disclosed mild to 
severe sensorineural hearing loss, bilaterally.

On his initial VA examination in February 1997, the veteran 
reported difficulty in understanding speech when there is 
background noise.  He further reported he was exposed to 
artillery fire in service and used sound protection.  The 
veteran complained of bilateral constant tinnitus.  An 
examination of the ears was essentially unremarkable.  On 
audiological examination, puretone thresholds in the right 
ear at frequencies of 500, 1000, 2000, 3000, 4000 Hz were 15, 
35, 70, 85, 80 db, respectively, for an average of 67 db.  
Puretone thresholds in the left ear at corresponding 
frequencies were 10, 30, 60, 70, and 70 db for an average of 
57 db.  The veteran reported bilateral constant tinnitus, 
which he indicated to the examiner had occurred while in 
service and had progressed bilaterally since service.  Mild 
sloping to severe sensorineural hearing loss, bilaterally, 
and tinnitus, secondary to sensorineural hearing loss, were 
the pertinent diagnoses.

Records received in April and August 1997 from the veteran's 
past employers note that the veteran had a 25 db average 
shift in hearing between March 1984 and May 1992, during 
which period he worked in an environment with a time-weighted 
average noise exposure of 85 db; and that hearing tests 
provided to him in June 1996 and June 1997 were significant 
for hearing loss and the veteran's report of severe ringing 
in both ears.

At a personal hearing on appeal at the RO in July 1999 the 
veteran reported a history of noise exposure in service.  He 
said one of his duties while in Korea involved the firing of 
155-millimeter artillery rounds on the demilitarized zone 
(DMZ) without the benefit of hearing protection.  He said 
that while he was provided hearing protection he did not use 
it because of difficulties he experienced in hearing firing 
commands issued by his commander.  He said he recognized that 
he had problems with hearing and tinnitus in the 1970s and 
that his private physician, Dr. Foulsham, had opined that his 
defective hearing and tinnitus were due to his service.

In a letter dated in September 1999, Charles K. Foulsham II, 
M.D., reported that the veteran was seen in his office with 
complaints of bilateral tinnitus, which the veteran stated 
began during his time in service.  Dr. Foulsham noted that at 
that time the veteran reported he was assigned to an 
artillery unit and noticed tinnitus in both ears after firing 
weapons.  The veteran reportedly stated that the tinnitus 
seemed to go way within several hours and that he thought 
nothing of it at the time.  Since service, the veteran 
reportedly noted progressive problems with tinnitus and a 
discrimination problem with speech.  Dr. Foulsham observed 
that he had seen the veteran in 1993 with similar complaints 
and that a high frequency hearing loss consistent with 
excessive noise trauma was documented at that time.  He added 
that the veteran's history suggests the onset of the problem 
while exposed to artillery during his time in service.

On a VA "ear disease" examination in January 2000 the veteran 
described exposure to the noise of a howitzer in service and 
his inability to use sound protection because of the 
necessity of hearing voice instructions.  He complained of 
tinnitus, which he said was currently of a constant nature.  
Physical examination found no active ear disease.  The 
examiner noted that an audiogram of the veteran's hearing 
demonstrated a high-tone sloping sensorineural hearing loss.  
High-tone sloping sensorineural hearing loss bilaterally, 
mild to severe was the diagnosis.

On VA audiological examination in January 2000, the examiner 
noted that he had reviewed the veteran's claims file and made 
note of audiometric testing in service including during the 
veteran's period of Reserve service in 1977 and 1979.  He 
opined, in light of his review, that the veteran's hearing 
loss "was first documented and possibly a result of excessive 
noise from 1977 to 1979."  The veteran was noted to report 
exposure to 155-mm. howitzer noise in service.  He was also 
noted to have been employed subsequent to service by 
"Champion Parts" and while employed there to have been 
enrolled in a hearing conservation program due to excessive 
noise exposure.  The veteran also reported bilateral tinnitus 
with an onset approximately 15 years earlier.  He said at 
that time his tinnitus became constant.  Prior to that time 
it was intermittent.  The examiner stated that the veteran's 
tinnitus is likely caused by excessive noise exposure.  
However, he added that "the first documented hearing 
impairment was not until 1979 so it appears that the onset of 
hearing loss was after the veteran was discharged from 
service in 1968."  Following audiometric examination, 
bilateral sensorineural hearing loss was diagnosed.

At his hearing in October 2001, the veteran testified that he 
first began to experience hearing loss in 1978 or 1979.  He 
said he did experience intermittent ringing in his ears in 
1978 or 1979, which became constant in 1980.  He said that, 
in service, his primary duty was that of a truck driver, but 
during periods when his unit was shorthanded he performed 
duties firing a 155 mm. howitzer.  He said there were 
frequent firings of this weapon in Korea along the DMZ for 
about a 5 month period due to events that took place 
following an attempted assassination of the Korean president.  
The veteran said that his employment subsequent to service 
did not involve exposure to loud noises.  He further 
testified that while in the United States Army Reserve, he 
experienced noise exposure from small arms and artillery 
firing while on active duty for training ("summer camp")-
not weekend duty-including a period of active duty for 
training in 1978.

Received from the veteran in October 2001 was a record of his 
United States Army Reserve service between November 1977 and 
December 1991.

Analysis

The Veteran's Claims Assistance Act of 2000 (VCAA) Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 
U.S.C.A. §§ 5100, 5103A, and 5126 and codified as amended at 
§§ 5102, 5103, 5106 and 5107) redefined VA's duty to assist a 
veteran in the development of a claim.  The Board finds that 
all relevant evidence has been obtained in regard to the 
veteran's claims.  There is no identified evidence not 
accounted for and examinations have been performed in regard 
to the veteran's claims.  The veteran and his representative 
have been provided with the statement of the case that 
discusses the pertinent evidence, and the laws and 
regulations related to his claims, and essentially notifies 
the veteran of the evidence needed to prevail on his claims.  
He has had the opportunity to present testimony supportive of 
his claims and has done so on two occasions.  Furthermore, he 
was provided a letter by the RO notifying him of the 
provisions of the VCAA and the information needed to 
establish entitlement to the benefit sought.  Under the 
circumstances, the Board finds that the veteran has been 
provided with adequate notice of the evidence needed to 
successfully prove his claim and there is no prejudice to him 
by appellate consideration of the claim at this time.  In 
sum, the Board concludes that the duty to assist as 
contemplated by applicable law, including the VCAA, has been 
satisfied with respect to the issues on appeal.  

Service connection may be granted for a disability resulting 
from disease or an injury incurred in or aggravated during 
active military, naval or air service.  38 U.S.C.A. § 1110; 
38 C.F.R. § 3.303(a).  Active military, naval or air service 
includes any period of active duty for training during which 
the individual concerned was disabled or died from a disease 
or injury incurred in the line of duty.  38 U.S.C.A. 
§ 101(24); 38 C.F.R. § 3.6(a) (2001).  Active duty for 
training is, inter alia, full-time duty in the Armed Forces 
performed by reserves for training purposes or, under certain 
circumstances, by members of the National Guard of any state.  
38 U.S.C.A. § 101(22); 38 C.F.R. § 3.6(c)(1), (3).

Because the veteran served continuously for 90 days or more 
during a period of war, sensorineural hearing loss manifested 
to degree of 10 percent within one year from the date of 
termination of such service shall be presumed to have been 
incurred in service, even though there is no evidence of such 
disease during the period of service.  This presumption is 
rebuttable by affirmative evidence to the contrary.  
38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

As noted, the veteran contends he has bilateral hearing loss 
as result of his military service.  Impaired hearing is 
considered a disability for VA purposes when the auditory 
threshold in any one of the frequencies 500, 1000, 2000, 
3000, 4000 Hz is 40 db or greater or when the auditory 
thresholds for at least three of the frequencies 500, 1000, 
2000, 3000, or 4000 Hz are 26 db or greater; or when speech 
recognition scores using the Maryland CNC test are less than 
94 percent.  38 C.F.R. § 3.385.  Recent VA audiological 
evaluations reveal that the veteran has bilateral hearing 
loss meeting the criteria of 38 C.F.R. § 3.385.

The Board is persuaded by the opinion of the VA examiner in 
January 2000, to the effect that the veteran's 1968 medical 
examination for service separation, which noted no history of 
hearing trouble, and his subsequent unremarkable Reserve 
physical and audiometric examinations in 1977, are 
dispositive as to the state of the veteran's hearing acuity 
and lack of tinnitus at those times.  This examiner reviewed 
the service and post-service records and concluded that the 
veteran's hearing loss was related to noise exposure between 
1977 and 1979.  The veteran has testified that he did not 
experience excessive noise exposure at work.  The employment 
records suggest otherwise; but these records document noise 
exposure beginning in 1984, years after the veteran's hearing 
loss had already been detected.  The only evidence pertaining 
to noise exposure during the 1977-79 period is the veteran's 
testimony, which indicates exposure to small arms and 
artillery noise during the two-week period of active duty for 
training.  Since the most persuasive medical evidence 
attributes the hearing loss to noise exposure from 1977 to 
1979, and the only relevant, supportable noise exposure 
occurred during a period of active duty for training in 1978, 
it follows that the veteran's hearing loss was incurred in 
service.

With respect to tinnitus, the February 1997 examiner 
attributed this to the veteran's hearing loss itself, rather 
than acoustic trauma.  In either event, service connection is 
warranted under 38 C.F.R. § 3.310(a) (2001).


ORDER

Service connection for bilateral hearing loss is granted.  

Service connection for tinnitus is granted.



		
	J. E. DAY
	Member, Board of Veterans' Appeals

 

